


110 HR 4611 IH: ERPA
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4611
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Conyers (for
			 himself, Mr. Shays,
			 Ms. Woolsey,
			 Mr. Ellison,
			 Ms. McCollum of Minnesota,
			 Mr. Faleomavaega,
			 Mr. Gene Green of Texas,
			 Mr. Berman,
			 Mr. Kucinich,
			 Mr. Cohen,
			 Mr. Watt, Mr. Hinchey, Mr.
			 Meek of Florida, Mr.
			 Rangel, Mr. Blumenauer,
			 Mr. Wynn, Mr. Gutierrez, Mr.
			 Clay, Mr. Olver,
			 Mr. Lantos,
			 Mr. McGovern,
			 Mr. Frank of Massachusetts,
			 Ms. Corrine Brown of Florida,
			 Ms. Hirono,
			 Mr. Abercrombie,
			 Mr. Andrews,
			 Mr. Grijalva,
			 Ms. Jackson-Lee of Texas,
			 Mr. Jefferson,
			 Mr. Fattah,
			 Mr. Filner,
			 Mrs. Maloney of New York,
			 Ms. Kilpatrick,
			 Mr. Price of North Carolina,
			 Mr. Payne,
			 Mr. Nadler,
			 Ms. Waters,
			 Ms. DeLauro,
			 Mr. Honda,
			 Mrs. McCarthy of New York,
			 Mr. Serrano,
			 Mr. Hastings of Florida,
			 Ms. Lee, Mr. Farr, Mr.
			 Dingell, Mr. Wexler,
			 Mr. Scott of Virginia,
			 Mr. Johnson of Georgia,
			 Mr. Larsen of Washington,
			 Ms. Loretta Sanchez of California,
			 Mr. Bishop of Georgia,
			 Mr. Cummings,
			 Mr. Rush, Ms. Norton, Ms.
			 Baldwin, and Mr. Rothman)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit racial profiling.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the End Racial Profiling Act of
			 2007 or ERPA.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings, purposes, and intent.
					Sec. 3. Definitions.
					TITLE I—Prohibition of racial profiling
					Sec. 101. Prohibition.
					Sec. 102. Enforcement.
					TITLE II—Programs to eliminate racial profiling by Federal law
				enforcement agencies
					Sec. 201. Policies to eliminate racial profiling.
					TITLE III—Programs to eliminate racial profiling by State, local,
				and Indian tribal law enforcement agencies
					Sec. 301. Policies required for grants.
					Sec. 302. Administrative complaint procedure or independent
				auditor program required for grants.
					Sec. 303. Involvement of Attorney General.
					Sec. 304. Data collection demonstration project.
					Sec. 305. Best practices development grants.
					Sec. 306. Authorization of appropriations.
					TITLE IV—Data collection
					Sec. 401. Attorney General to issue regulations.
					Sec. 402. Publication of data.
					Sec. 403. Limitations on publication of data.
					TITLE V—Department of Justice regulations and reports on racial
				profiling in the United States
					Sec. 501. Attorney General to issue regulations and
				reports.
					TITLE VI—Miscellaneous provisions
					Sec. 601. Severability.
					Sec. 602. Savings clause.
				
			2.Findings,
			 purposes, and intent
			(a)FindingsCongress
			 finds the following:
				(1)Federal, State, and
			 local law enforcement agents play a vital role in protecting the public from
			 crime and protecting the Nation from terrorism. The vast majority of law
			 enforcement agents nationwide discharge their duties professionally and without
			 bias.
				(2)The use by police
			 officers of race, ethnicity, national origin, or religion in deciding which
			 persons should be subject to traffic stops, stops and frisks, questioning,
			 searches, and seizures is improper.
				(3)In his address to
			 a joint session of Congress on February 27, 2001, President George W. Bush
			 declared that racial profiling is wrong and we will end it in
			 America.. He directed the Attorney General to implement this
			 policy.
				(4)In June 2003, the
			 Department of Justice issued a Policy Guidance regarding racial profiling by
			 Federal law enforcement agencies which stated: Racial profiling in law
			 enforcement is not merely wrong, but also ineffective. Race-based assumptions
			 in law enforcement perpetuate negative racial stereotypes that are harmful to
			 our rich and diverse democracy, and materially impair our efforts to maintain a
			 fair and just society..
				(5)The Department of
			 Justice Guidance is a useful first step, but does not achieve the President's
			 stated goal of ending racial profiling in America, as—
					(A)it does not apply
			 to State and local law enforcement agencies;
					(B)it does not
			 contain a meaningful enforcement mechanism;
					(C)it does not require
			 data collection; and
					(D)it contains an
			 overbroad exception for immigration and national security matters.
					(6)Current efforts by
			 State and local governments to eradicate racial profiling and redress the harms
			 it causes, while also laudable, have been limited in scope and insufficient to
			 address this national problem. Therefore, Federal legislation is needed.
				(7)Statistical
			 evidence from across the country demonstrates that racial profiling is a real
			 and measurable phenomenon.
				(8)As of November 15,
			 2000, the Department of Justice had 14 publicly noticed, ongoing, pattern or
			 practice investigations involving allegations of racial profiling and had filed
			 5 pattern or practice lawsuits involving allegations of racial profiling, with
			 4 of those cases resolved through consent decrees.
				(9)A
			 large majority of individuals subjected to stops and other enforcement
			 activities based on race, ethnicity, national origin, or religion are found to
			 be law abiding and therefore racial profiling is not an effective means to
			 uncover criminal activity.
				(10)A 2001 Department
			 of Justice report on citizen-police contacts that occurred in 1999, found that,
			 although Blacks and Hispanics were more likely to be stopped and searched, they
			 were less likely to be in possession of contraband. On average, searches and
			 seizures of Black drivers yielded evidence only 8 percent of the time, searches
			 and seizures of Hispanic drivers yielded evidence only 10 percent of the time,
			 and searches and seizures of White drivers yielded evidence 17 percent of the
			 time.
				(11)A
			 2000 General Accounting Office report on the activities of the United States
			 Customs Service during fiscal year 1998 found that—
					(A)Black women who
			 were United States citizens were 9 times more likely than White women who were
			 United States citizens to be x-rayed after being frisked or patted down;
					(B)Black women who
			 were United States citizens were less than half as likely as White women who
			 were United States citizens to be found carrying contraband; and
					(C)in general, the
			 patterns used to select passengers for more intrusive searches resulted in
			 women and minorities being selected at rates that were not consistent with the
			 rates of finding contraband.
					(12)A 2005 report of
			 the Bureau of Justice Statistics of the Department of Justice on citizen-police
			 contacts that occurred in 2002, found that, although Whites, Blacks, and
			 Hispanics were stopped by the police at the same rate—
					(A)Blacks and
			 Hispanics were much more likely to be arrested than Whites;
					(B)Hispanics were
			 much more likely to be ticketed than Blacks or Whites;
					(C)Blacks and
			 Hispanics were much more likely to report the use or threatened use of force by
			 a police officer;
					(D)Blacks and
			 Hispanics were much more likely to be handcuffed than Whites; and
					(E)Blacks and
			 Hispanics were much more likely to have their vehicles searched than
			 Whites.
					(13)In some
			 jurisdictions, local law enforcement practices, such as ticket and arrest
			 quotas and similar management practices, may have the unintended effect of
			 encouraging law enforcement agents to engage in racial profiling.
				(14)Racial profiling
			 harms individuals subjected to it because they experience fear, anxiety,
			 humiliation, anger, resentment, and cynicism when they are unjustifiably
			 treated as criminal suspects. By discouraging individuals from traveling
			 freely, racial profiling impairs both interstate and intrastate
			 commerce.
				(15)Racial profiling
			 damages law enforcement and the criminal justice system as a whole by
			 undermining public confidence and trust in the police, the courts, and the
			 criminal law.
				(16)In the wake of the
			 September 11, 2001, terrorist attacks, many Arabs, Muslims, Central and South
			 Asians, and Sikhs, as well as other immigrants and Americans of foreign
			 descent, were treated with generalized suspicion and subjected to searches and
			 seizures based upon religion and national origin, without trustworthy
			 information linking specific individuals to criminal conduct. Such profiling
			 has failed to produce tangible benefits, yet has created a fear and mistrust of
			 law enforcement agencies in these communities.
				(17)Racial profiling
			 violates the equal protection clause of the fourteenth amendment to the
			 Constitution of the United States. Using race, ethnicity, religion, or national
			 origin as a proxy for criminal suspicion violates the constitutional
			 requirement that police and other government officials accord to all citizens
			 the equal protection of the law. Batson v. Kentucky, 476 U.S. 79 (1986);
			 Palmore v. Sidoti, 466 U.S. 429 (1984).
				(18)Racial profiling
			 is not adequately addressed through suppression motions in criminal cases for 2
			 reasons. First, the Supreme Court held, in Whren v. United States, 517 U.S. 806
			 (1996), that the racially discriminatory motive of a police officer in making
			 an otherwise valid traffic stop does not warrant the suppression of evidence
			 under the fourth amendment to the Constitution of the United States. Second,
			 since most stops do not result in the discovery of contraband, there is no
			 criminal prosecution and no evidence to suppress.
				(19)A comprehensive
			 national solution is needed to address racial profiling at the Federal, State,
			 and local levels. Federal support is needed to combat racial profiling through
			 specialized training of law enforcement agents, improved management systems,
			 and the acquisition of technology such as in-car video cameras.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to enforce the
			 constitutional right to equal protection of the laws, pursuant to the fifth
			 amendment and section 5 of the fourteenth amendment to the Constitution of the
			 United States;
				(2)to enforce the
			 constitutional right to protection against unreasonable searches and seizures,
			 pursuant to the fourteenth amendment to the Constitution of the United
			 States;
				(3)to
			 enforce the constitutional right to interstate travel, pursuant to section 2 of
			 article IV of the Constitution of the United States; and
				(4)to
			 regulate interstate commerce, pursuant to clause 3 of section 8 of article I of
			 the Constitution of the United States.
				(c)IntentThis
			 Act is not intended to and should not impede the ability of Federal, State, and
			 local law enforcement to protect the country and its people from any threat, be
			 it foreign or domestic.
			3.DefinitionsIn this Act:
			(1)Covered
			 programThe term covered program means any program
			 or activity funded in whole or in part with funds made available under—
				(A)the Edward Byrne
			 Memorial State and Local Law Enforcement Assistance Program (part E of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.)); and
				(B)the Cops on
			 the Beat program under part Q of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), but not including any
			 program, project, or other activity specified in section 1701(b)(13) of that
			 Act (42 U.S.C. 3796dd(b)(13)).
				(2)Governmental
			 bodyThe term governmental body means any
			 department, agency, special purpose district, or other instrumentality of
			 Federal, State, local, or Indian tribal government.
			(3)Indian
			 tribeThe term Indian tribe has the same meaning as
			 in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974
			 (42 U.S.C. 5603)).
			(4)Law enforcement
			 agencyThe term law enforcement agency means any
			 Federal, State, local, or Indian tribal public agency engaged in the
			 prevention, detection, or investigation of violations of criminal, immigration,
			 or customs laws.
			(5)Law enforcement
			 agentThe term law enforcement agent means any
			 Federal, State, local, or Indian tribal official responsible for enforcing
			 criminal, immigration, or customs laws, including police officers and other
			 agents of a law enforcement agency.
			(6)Racial
			 profilingThe term racial profiling means the
			 practice of a law enforcement agent or agency relying, to any degree, on race,
			 ethnicity, national origin, or religion in selecting which individual to
			 subject to routine or spontaneous investigatory activities or in deciding upon
			 the scope and substance of law enforcement activity following the initial
			 investigatory procedure, except when there is trustworthy information, relevant
			 to the locality and timeframe, that links a person of a particular race,
			 ethnicity, national origin, or religion to an identified criminal incident or
			 scheme.
			(7)Routine or
			 spontaneous investigatory activitiesThe term routine or
			 spontaneous investigatory activities means the following activities by a
			 law enforcement agent:
				(A)Interviews.
				(B)Traffic
			 stops.
				(C)Pedestrian
			 stops.
				(D)Frisks and other
			 types of body searches.
				(E)Consensual or
			 nonconsensual searches of the persons or possessions (including vehicles) of
			 motorists or pedestrians.
				(F)Inspections and
			 interviews of entrants into the United States that are more extensive than
			 those customarily carried out.
				(G)Immigration
			 related workplace investigations.
				(H)Such other types
			 of law enforcement encounters compiled by the Federal Bureau of Investigation
			 and the Justice Departments Bureau of Justice Statistics.
				(8)Reasonable
			 requestThe term reasonable request means all
			 requests for information, except for those that—
				(A)are immaterial to
			 the investigation;
				(B)would result in
			 the unnecessary exposure of personal information; or
				(C)would place a
			 severe burden on the resources of the law enforcement agency given its
			 size.
				(9)Unit of local
			 governmentThe term unit of local government
			 means—
				(A)any city, county,
			 township, town, borough, parish, village, or other general purpose political
			 subdivision of a State;
				(B)any law
			 enforcement district or judicial enforcement district that—
					(i)is
			 established under applicable State law; and
					(ii)has
			 the authority to, in a manner independent of other State entities, establish a
			 budget and impose taxes;
					(C)any Indian tribe
			 that performs law enforcement functions, as determined by the Secretary of the
			 Interior; or
				(D)for the purposes
			 of assistance eligibility, any agency of the government of the District of
			 Columbia or the Federal Government that performs law enforcement functions in
			 and for—
					(i)the
			 District of Columbia; or
					(ii)any Trust
			 Territory of the United States.
					IProhibition of
			 racial profiling
			101.ProhibitionNo law enforcement agent or law enforcement
			 agency shall engage in racial profiling.
			102.Enforcement
				(a)RemedyThe
			 United States, or an individual injured by racial profiling, may enforce this
			 title in a civil action for declaratory or injunctive relief, filed either in a
			 State court of general jurisdiction or in a district court of the United
			 States.
				(b)PartiesIn
			 any action brought under this title, relief may be obtained against—
					(1)any governmental
			 body that employed any law enforcement agent who engaged in racial
			 profiling;
					(2)any agent of such
			 body who engaged in racial profiling; and
					(3)any person with
			 supervisory authority over such agent.
					(c)Nature of
			 proofProof that the routine or spontaneous investigatory
			 activities of law enforcement agents in a jurisdiction have had a disparate
			 impact on racial, ethnic, or religious minorities shall constitute prima facie
			 evidence of a violation of this title.
				(d)Attorney's
			 feesIn any action or proceeding to enforce this title against
			 any governmental unit, the court may allow a prevailing plaintiff, other than
			 the United States, reasonable attorney's fees as part of the costs, and may
			 include expert fees as part of the attorney's fee.
				IIPrograms to
			 eliminate racial profiling by Federal law enforcement agencies
			201.Policies to
			 eliminate racial profiling
				(a)In
			 generalFederal law enforcement agencies shall—
					(1)maintain adequate
			 policies and procedures designed to eliminate racial profiling; and
					(2)cease existing
			 practices that permit racial profiling.
					(b)PoliciesThe
			 policies and procedures described in subsection (a)(1) shall include—
					(1)a
			 prohibition on racial profiling;
					(2)training on racial
			 profiling issues as part of Federal law enforcement training;
					(3)the collection of
			 data in accordance with the regulations issued by the Attorney General under
			 section 401;
					(4)procedures for
			 receiving, investigating, and responding meaningfully to complaints alleging
			 racial profiling by law enforcement agents;
					(5)policies requiring
			 that corrective action be taken when law enforcement agents are determined to
			 have engaged in racial profiling; and
					(6)such other
			 policies or procedures that the Attorney General deems necessary to eliminate
			 racial profiling.
					IIIPrograms to
			 eliminate racial profiling by state, local, and indian tribal law enforcement
			 agencies
			301.Policies
			 required for grants
				(a)In
			 generalAn application by a State, a unit of local government, or
			 a State, local, or Indian tribal law enforcement agency for funding under a
			 covered program shall include a certification that such State, unit of local
			 government, or law enforcement agency, and any law enforcement agency to which
			 it will distribute funds—
					(1)maintains adequate
			 policies and procedures designed to eliminate racial profiling; and
					(2)has eliminated any
			 existing practices that permit or encourage racial profiling.
					(b)PoliciesThe
			 policies and procedures described in subsection (a)(1) shall include—
					(1)a
			 prohibition on racial profiling;
					(2)training on racial
			 profiling issues as part of law enforcement training;
					(3)the collection of
			 data in accordance with the regulations issued by the Attorney General under
			 section 401;
					(4)participation in
			 an administrative complaint procedure or independent auditor program that meets
			 the requirements of section 302;
					(5)policies requiring
			 that corrective action be taken when law enforcement agents are determined to
			 have engaged in racial profiling; and
					(6)such other
			 policies or procedures that the Attorney General deems necessary to eliminate
			 racial profiling.
					(c)Effective
			 dateThis section shall take effect 12 months after the date of
			 enactment of this Act.
				302.Administrative
			 complaint procedure or independent auditor program required for grants
				(a)Establishment of
			 administrative complaint procedure or independent auditor
			 programAn application by a State or unit of local government for
			 funding under a covered program shall include a certification that the
			 applicant has established and is maintaining, for each law enforcement agency
			 of the applicant, either—
					(1)an administrative
			 complaint procedure that meets the requirements of subsection (b); or
					(2)an
			 independent auditor program that meets the requirements of subsection
			 (c).
					(b)Requirements for
			 administrative complaint procedureTo meet the requirements of
			 this subsection, an administrative complaint procedure shall—
					(1)allow any person
			 who believes there has been a violation of section 101 to file a
			 complaint;
					(2)allow a complaint
			 to be made—
						(A)in writing or
			 orally;
						(B)in person or by
			 mail, telephone, facsimile, or electronic mail; and
						(C)anonymously or
			 through a third party;
						(3)require that the
			 complaint be investigated and heard by an independent review board that—
						(A)is located outside
			 of any law enforcement agency or the law office of the State or unit of local
			 government;
						(B)includes, as at
			 least a majority of its members, individuals who are not employees of the State
			 or unit of local government;
						(C)does not include
			 as a member any individual who is then serving as a law enforcement
			 agent;
						(D)possesses the
			 power to request all relevant information from a law enforcement agency;
			 and
						(E)possesses staff
			 and resources sufficient to perform the duties assigned to the independent
			 review board under this subsection;
						(4)provide that the
			 law enforcement agency shall comply with all reasonable requests for
			 information in a timely manner;
					(5)require the review
			 board to inform the Attorney General when a law enforcement agency fails to
			 comply with a request for information under this subsection;
					(6)provide that a
			 hearing be held, on the record, at the request of the complainant;
					(7)provide for an
			 appropriate remedy, and publication of the results of the inquiry by the review
			 board, if the review board determines that a violation of section 101 has
			 occurred;
					(8)provide that the
			 review board shall dismiss the complaint and publish the results of the inquiry
			 by the review board, if the review board determines that no violation has
			 occurred;
					(9)provide that the
			 review board shall make a final determination with respect to a complaint in a
			 reasonably timely manner;
					(10)provide that a
			 record of all complaints and proceedings be sent to the Civil Rights Division
			 and the Bureau of Justice Statistics of the Department of Justice;
					(11)provide that no
			 published information shall reveal the identity of the law enforcement officer,
			 the complainant, or any other individual who is involved in a detention;
			 and
					(12)otherwise operate
			 in a manner consistent with regulations promulgated by the Attorney General
			 under section 303.
					(c)Requirements for
			 independent auditor programTo meet the requirements of this
			 subsection, an independent auditor program shall—
					(1)provide for the
			 appointment of an independent auditor who is not a sworn officer or employee of
			 a law enforcement agency;
					(2)provide that the
			 independent auditor be given staff and resources sufficient to perform the
			 duties of the independent auditor program under this section;
					(3)provide that the
			 independent auditor be given full access to all relevant documents and data of
			 a law enforcement agency;
					(4)require the
			 independent auditor to inform the Attorney General when a law enforcement
			 agency fails to comply with a request for information under this
			 subsection;
					(5)require the
			 independent auditor to issue a public report each year that—
						(A)addresses the
			 efforts of each law enforcement agency of the State or unit of local government
			 to combat racial profiling; and
						(B)recommends any
			 necessary changes to the policies and procedures of any law enforcement
			 agency;
						(6)require that each
			 law enforcement agency issue a public response to each report issued by the
			 auditor under paragraph (5);
					(7)provide that the
			 independent auditor, upon determining that a law enforcement agency is not in
			 compliance with this Act, shall forward the public report directly to the
			 Attorney General;
					(8)provide that the
			 independent auditor shall engage in community outreach on racial profiling
			 issues; and
					(9)otherwise operate
			 in a manner consistent with regulations promulgated by the Attorney General
			 under section 303.
					(d)Local use of
			 state complaint procedure or independent auditor program
					(1)In
			 generalA State shall permit a unit of local government within
			 its borders to use the administrative complaint procedure or independent
			 auditor program it establishes under this section.
					(2)Effect of
			 useA unit of local government shall be deemed to have
			 established and maintained an administrative complaint procedure or independent
			 auditor program for purposes of this section if the unit of local government
			 uses the administrative complaint procedure or independent auditor program of
			 either the State in which it is located, or another unit of local government in
			 the State in which it is located.
					(e)Effective
			 dateThis section shall go into effect 12 months after the date
			 of enactment of this Act.
				303.Involvement of
			 Attorney General
				(a)Regulations
					(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act and in consultation with stakeholders, including Federal, State, and
			 local law enforcement agencies and community, professional, research, and civil
			 rights organizations, the Attorney General shall issue regulations for the
			 operation of the administrative complaint procedures and independent auditor
			 programs required under subsections (b) and (c) of section 302.
					(2)GuidelinesThe
			 regulations issued under paragraph (1) shall contain guidelines that ensure the
			 fairness, effectiveness, and independence of the administrative complaint
			 procedures and independent auditor programs.
					(b)NoncomplianceIf the Attorney General determines that the
			 recipient of any covered grant is not in compliance with the requirements of
			 section 301 or 302 or the regulations issued under subsection (a), the Attorney
			 General shall withhold, in whole or in part, funds for 1 or more covered
			 grants, until the grantee establishes compliance.
				(c)Private
			 partiesThe Attorney General
			 shall provide notice and an opportunity for private parties to present evidence
			 to the Attorney General that a grantee is not in compliance with the
			 requirements of this title.
				304.Data collection
			 demonstration project
				(a)In
			 generalThe Attorney General shall, through competitive grants or
			 contracts, carry out a 2-year demonstration project for the purpose of
			 developing and implementing data collection on hit rates for stops and
			 searches. The data shall be disaggregated by race, ethnicity, national origin,
			 and religion.
				(b)Competitive
			 awardsThe Attorney General shall provide not more than 5 grants
			 or contracts to police departments that—
					(1)are not already
			 collecting data voluntarily or otherwise; and
					(2)serve communities
			 where there is a significant concentration of racial or ethnic
			 minorities.
					(c)Required
			 ActivitiesActivities carried out under subsection (b) shall
			 include—
					(1)developing a data
			 collection tool;
					(2)training of law
			 enforcement personnel on data collection;
					(3)collecting data on
			 hit rates for stops and searches; and
					(4)reporting the
			 compiled data to the Attorney General.
					(d)EvaluationNot
			 later than 3 years after the date of enactment of this Act, the Attorney
			 General shall enter into a contract with an institution of higher education to
			 analyze the data collected by each of the 5 sites funded under this
			 section.
				(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out activities under this section—
					(1)$5,000,000, over a
			 2-year period for a demonstration project on 5 sites; and
					(2)$500,000 to carry
			 out the evaluation in subsection (d).
					305.Best practices
			 development grants
				(a)Grant
			 authorizationThe Attorney General, through the Bureau of Justice
			 Assistance, may make grants to States, law enforcement agencies, and units of
			 local government to develop and implement best practice devices and systems to
			 eliminate racial profiling.
				(b)Use of
			 fundsThe funds provided under subsection (a) may be used
			 for—
					(1)the development
			 and implementation of training to prevent racial profiling and to encourage
			 more respectful interaction with the public;
					(2)the acquisition
			 and use of technology to facilitate the collection of data regarding routine
			 investigatory activities sufficient to permit an analysis of these activities
			 by race, ethnicity, national origin, and religion;
					(3)the analysis of
			 data collected by law enforcement agencies to determine whether the data
			 indicate the existence of racial profiling;
					(4)the acquisition
			 and use of technology to verify the accuracy of data collection, including
			 in-car video cameras and portable computer systems;
					(5)the development
			 and acquisition of early warning systems and other feedback systems that help
			 identify officers or units of officers engaged in, or at risk of engaging in,
			 racial profiling or other misconduct, including the technology to support such
			 systems;
					(6)the establishment
			 or improvement of systems and procedures for receiving, investigating, and
			 responding meaningfully to complaints alleging racial, ethnic, or religious
			 bias by law enforcement agents;
					(7)the establishment
			 or improvement of management systems to ensure that supervisors are held
			 accountable for the conduct of their subordinates; and
					(8)the establishment
			 and maintenance of an administrative complaint procedure or independent auditor
			 program under section 302.
					(c)Equitable
			 distributionThe Attorney General shall ensure that grants under
			 this section are awarded in a manner that reserves an equitable share of
			 funding for small and rural law enforcement agencies.
				(d)ApplicationEach
			 State, local law enforcement agency, or unit of local government desiring a
			 grant under this section shall submit an application to the Attorney General at
			 such time, in such manner, and accompanied by such information as the Attorney
			 General may reasonably require.
				306.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.
			IVData
			 collection
			401.Attorney
			 General to issue regulations
				(a)RegulationsNot
			 later than 6 months after the enactment of this Act, the Attorney General, in
			 consultation with stakeholders, including Federal, State, and local law
			 enforcement agencies and community, professional, research, and civil rights
			 organizations, shall issue regulations for the collection and compilation of
			 data under sections 201 and 301.
				(b)RequirementsThe
			 regulations issued under subsection (a) shall—
					(1)provide for the
			 collection of data on all routine or spontaneous investigatory
			 activities;
					(2)provide that the
			 data collected shall—
						(A)be collected by
			 race, ethnicity, national origin, gender, and religion, as perceived by the law
			 enforcement officer;
						(B)include the date,
			 time, and location of the investigatory activities; and
						(C)include detail
			 sufficient to permit an analysis of whether a law enforcement agency is
			 engaging in racial profiling;
						(3)provide that a
			 standardized form shall be made available to law enforcement agencies for the
			 submission of collected data to the Department of Justice;
					(4)provide that law
			 enforcement agencies shall compile data on the standardized form created under
			 paragraph (3), and submit the form to the Civil Rights Division and the Bureau
			 of Justice Statistics of the Department of Justice;
					(5)provide that law
			 enforcement agencies shall maintain all data collected under this Act for not
			 less than 4 years;
					(6)include guidelines
			 for setting comparative benchmarks, consistent with best practices, against
			 which collected data shall be measured; and
					(7)provide that the
			 Bureau of Justice Statistics shall—
						(A)analyze the data
			 for any statistically significant disparities, including—
							(i)disparities in the
			 percentage of drivers or pedestrians stopped relative to the proportion of the
			 population passing through the neighborhood;
							(ii)disparities in
			 the percentage of false stops relative to the percentage of drivers or
			 pedestrians stopped; and
							(iii)disparities in
			 the frequency of searches performed on minority drivers and the frequency of
			 searches performed on non-minority drivers; and
							(B)not later than 3
			 years after the date of enactment of this Act, and annually thereafter, prepare
			 a report regarding the findings of the analysis conducted under subparagraph
			 (A) and provide the report to Congress and make the report available to the
			 public, including on a website of the Department of Justice.
						402.Publication of
			 dataThe Bureau of Justice
			 Statistics shall provide to Congress and make available to the public, together
			 with each annual report described in section 401, the data collected pursuant
			 to this Act.
			403.Limitations on
			 publication of dataThe name
			 or identifying information of a law enforcement officer, complainant, or any
			 other individual involved in any activity for which data is collected and
			 compiled under this Act shall not be—
				(1)released to the
			 public;
				(2)disclosed to any
			 person, except for such disclosures as are necessary to comply with this Act;
			 or
				(3)subject to
			 disclosure under section 552 of title 5, United States Code (commonly know as
			 the Freedom of Information Act).
				VDepartment of
			 Justice regulations and reports on racial profiling in the United
			 States
			501.Attorney
			 General to issue regulations and reports
				(a)RegulationsIn
			 addition to the regulations required under sections 303 and 401, the Attorney
			 General shall issue such other regulations as the Attorney General determines
			 are necessary to implement this Act.
				(b)Reports
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and each year thereafter, the Attorney General shall submit to
			 Congress a report on racial profiling by law enforcement agencies.
					(2)ScopeEach
			 report submitted under paragraph (1) shall include—
						(A)a summary of data
			 collected under sections 201(b)(3) and 301(b)(1)(C) and from any other reliable
			 source of information regarding racial profiling in the United States;
						(B)a discussion of
			 the findings in the most recent report prepared by the Bureau of Justice
			 Statistics under section 401(a)(8);
						(C)the status of the
			 adoption and implementation of policies and procedures by Federal law
			 enforcement agencies under section 201;
						(D)the status of the
			 adoption and implementation of policies and procedures by State and local law
			 enforcement agencies under sections 301 and 302; and
						(E)a description of
			 any other policies and procedures that the Attorney General believes would
			 facilitate the elimination of racial profiling.
						VIMiscellaneous
			 provisions
			601.SeverabilityIf any provision of this Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this Act and the application of the
			 provisions of this Act to any person or circumstance shall not be affected
			 thereby.
			602.Savings
			 clauseNothing in this Act
			 shall be construed to limit legal or administrative remedies under section 1979
			 of the Revised Statutes of the United States (42 U.S.C. 1983), section 210401
			 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141),
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3701 et
			 seq.), and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
			 seq.).
			
